               Case 8:20-bk-06495-CED       Doc 42       Filed 08/11/21    Page 1 of 2




                                        ORDERED.
         Dated: August 10, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                        Chapter 11

R.A. BORRUSO, INC.,                                           Case No. 8:20-bk-6495-CED

          Debtor.
                                                     /


                    ORDER ON DEBTOR’S APPLICATION TO EMPLOY
                    MARLOWE LAW AS SPECIAL LITIATION COUNSEL

          THIS CASE came on for consideration upon the Debtor’s Application to Employ

Marlowe Law as Special Litigation Counsel and to Make Monthly Payments (Doc. No. 37) (the

“Application”) and the Affidavit of Ronald J. Marlowe in support of the Application. The

Court, having considered the Motion and the record, finds that the Motion is well taken and

should be granted. Accordingly, it is

          ORDERED:

          1.     The Application is approved.

          2.     The Debtor is authorized to retain Marlowe Law.
               Case 8:20-bk-06495-CED          Doc 42     Filed 08/11/21     Page 2 of 2




         3.       Marlowe Law shall file a notice with the Court attaching its monthly invoices of

fees and costs for professional services rendered to the Debtor and provide parties in interest

with fourteen (14) days to object to said fees and costs.

         4.       Marlowe Law shall be entitled to redact the entries to protect privilege

information, but may be required to provide unredacted time entries to the United States Trustee.

         5.       Absent timely filed objections, the Debtor is authorized to pay Special Counsel’s

invoice, subject to the filing of interim applications for compensation to be filed with the Court

every 120 days or prior to the confirmation hearing and be subject to ultimate disgorgement in

the event that an objection to an application for compensation is filed and sustained by the Court

after notice and hearing.

         6.       This Order shall not infringe upon any rights of creditors and parties in interest to

object to the final approval of any fees paid to Special Counsel.


Attorney Scott A. Stichter is directed to serve a copy of this Order on interested parties who do
not receive ECF service and file a proof of service within 3 days of entry of the Order.




                                                    2
4826-6291-5828, v. 1
